Title: To George Washington from Thomas Johnson, 10 October 1788
From: Johnson, Thomas
To: Washington, George

 

Dear Sir
Frederick [Md.] 10 October 1788.

I lately received your Letter of the 31st of August, scarce any Thing could have surprised me more than the Occasion of it for instead of being displeased I thought myself much obliged by the Letter you wrote me in the Time of our Convention—To strengthen the Friends of the new Constitution and expedite it’s Adoption I shewed that and other Letters containing much the same Information and Sentimts to some Gent. and mentioned them to others a strange Conduct had I been under the Impressions suggested! nor do I recollect any Conduct of mine which can be called active to bring about any Amendments—I was not well pleased at the manner of our breaking up I thought it to our discredit and should be better pleased with the Constitution with some Alterations but I am very far from wishing all that were proposed to take place.
A Conversation between us at Shannandoah relative to your Letter and my answering it was broke off, I believe, by some Body’s coming up or a Call to Breakfast—when you first mentioned it, I did not understand certainly what Letter you referred to but the one received when I was at the Convention I answered the same Evening that it came to my Hands—As my Writing is pretty generally known and suspecting that Curiosity might press into it to see how Things were going on I got Mr M[e]rcer who was sitting by to direct and contrive it: I was the more solicitous that it should have reached you safely as the Declaration you made in yours, and which I am satisifed came from the Heart gave me Resolution enough to hint at the Necessity we should be under for your farther Services—We cannot Sir do without you and I and thousands more can explain to any Body but yourself why we cannot do without you.
My Acquaintance with Colo. Mercer is not of long standing or very close—he will never find me acting on a great public Question from such unworthy Motives nor I hope displeased with any Letter I may have the Honor to receive from you. I am my dear Sir with the sincerest Esteem & Affection Your most obedt Servant

Th. Johnson

